DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 05/03/2022 have been entered.
Claims 1-14, 18-23 25-38 are currently pending.
Claims 9, 22, 27-28 and 35-38 have been withdrawn. 
Claim 39 is a new claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21, 29, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 19-21, 29, and 33, the claims recite “first segment is non-planar” “second segment is non-planar” and also recite “[the first segment] having a first opening angle of 10 to 180 degrees” and ““[the second segment] having a first opening angle of 10 to 180 degrees.” Having an opening angle of 180 degrees would mean the first and second segment is planar. Therefore, this renders the claim indefinite, as one with ordinary skill in the art would be uncertain if the first and second segment could be planar or not. 
Claim 30 do depend on indefinite claims; however, the limited angles make the curvature non-planar and will be rejected as depending on the independent claims 1 and 18. 
Regarding Claims 33 and 34, the claim recites “first segment,” “second segment” and “third segment.” These claims lack antecedent basis due to the amendments of Claim 18. 
Claim Rejections - 35 USC § 102
Claims 1, 5, 6, 8, 18 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (TW 541167U).
Regarding Claim 1, Zhang teaches a curved body comprising glass (Claim 1; Fig. 1), where the body comprises a first non-planar segment with a first curvature (A1), a second non-planar segment with a second curvature (A2), and a third non-planar segment with a third curvature. (A3). Zhang teaches the first segment is between the second and third segment. (Fig. 1). Zhang teaches the second and third curvature can be different from the first curvature. (Claim 51 [sic] or 5 of Zhang).  
Regarding Claim 5, Zhang teaches the first, second and third segments are integral. (Fig. 1; Claim 1 of Zhang). 
Regarding Claim 6, Zhang teaches bending the glass, a non-metallic material. (Line 281-295).  
Regarding Claim 8, Zhang teaches the second and third curvature can be the same. (Claim 51 [sic] or 5 of Zhang).  
Regarding Claim 18, Zhang teaches a curved body comprising glass (Claim 1; Fig. 1), where the body comprises a peak segment with a first curvature (A1), a first non-planar segment with a second curvature (A2), and a second  non-planar segment with a third curvature. (A3). Zhang teaches the peak is directly connected between the first and second segment. (Fig. 1). Zhang teaches the second and third curvature can be different from the first curvature. (Claim 51 [sic] or 5 of Zhang).  Zhang teaches the second and third curvature can be the same. (Claim 51 [sic] or 5 of Zhang).  
Regarding Claim 39, Zhang teaches the body consists of the first, second and third segments. (Line 13)

Claim 1, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (US 2015/0251943)
Regarding Claim 1, Wada teaches a cover glass article comprising a glass curved body (Fig. 1-2; Abstract; Paragraph 0057) where the body comprises a first curved (non-planar) segment with a first curvature, a second curved (non-planar) segment with a second curvature, and a third curved (nonplanar) segment with a third curvature, where the first segment is located between the second and third segments (Fig. 1-2; Paragraph 0041). Wada teaches the second and third curvatures are different from the first curvature. (Fig.1-2; Paragraph 0041).
Regarding Claim 4, Wada teaches the length first segment can be approximately 40 to 200 mm and the second and third segments can range from approximately 2 to 5 mm (Paragraph 0041, 0068). This means the length of the first is different than the second and third lengths. 
Regarding Claim 5, Wada teaches the first, second and third segments are integral. (Fig. 1-2). 
Regarding Claim 6, Wada teaches the curved body is formed by bending a single piece of the glass. (Paragraph 0057-0059).
Regarding Claim 8, Wada teaches the second and third segments have the same curvature. (Claim 4 of Wada). 

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ukrainczyk et al. (US 2015/0299036) 
Regarding Claim 1, Ukrainczyk teaches a cover glass article (Paragraph 0002) comprising a curved glass-ceramic body where the body comprises a first curved (non-planar) segment with a first curvature, a second curved (non-planar) segment with a second curvature, and a third curved (non-planar) segment with a third curvature, where the first segment is located between the second and third segments (Abstract; Fig 2, Item 200) Ukrainczyk teaches second and third curvatures are different form the first curvature. (Paragraph 0017).
Regarding Claim 3, Ukrainczyk teaches tithe thickness can be 2 mm (Paragraph 0020). This lies within the claimed range of about 0.5 to about 10 mm. 
Regarding Claim 5, Ukrainczyk teaches the first, second and third segments can be integral with each other. (Fig. 2). 
Regarding Claim 6, Ukrainczyk teaches the curved body can be formed by a single piece of non-metallic material, glass ceramic, through bending. (Abstract). 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remund (EP0629820A2).
Regarding Claim 1, Remund teaches an article comprising a curved glass ceramic body where the body comprises a first curved (non-planar) segment with a first curvature, a second curved (non-planar) segment with a second curvature, and a third curved (non-planar) segment with a third curvature, where the first segment is located between the second and third segments. Remund teaches the second and third curvatures are different from the first curvature (Claim 1 and 6 of Remund; Fig 1, Item 3) Remund teaches this an induction cooker for a wok. (Abstract). 

Claims 1, 5, 6, and 18 are rejected under 35 U.S.C. 102(a)(1) for being anticipated by Gabel et al. (US 2012/0058303).
Regarding Claim 1, Gabel teaches an article comprising a glass ceramic curved body (Abstract) wherein the body comprises a first curved (non-planar) segment with a first curvature,  a second curved (non-planar) segment with a second curvature, and a third curved  (non-planar) segment with a third curvature, wherein the first curved segment is between the second and third curved segments, wherein the second curvature and third curvature are different than the first curvature. Fig. 2-3)
Regarding Claim 5, Gabel teaches the first, second and third segments are integral to on another. (Claim 1 of Gabel; Fig. 1-2). 
Regarding Claim 6, Gabel teaches the curved body is formed by bending a single piece of glass ceramic. (Claim 1 of Gabel). 
Regarding Claim 18, Gabel teaches a curved body comprising of glass-ceramic (Abstract) having a curved (non-planar) peak having a first curvature, a first curved (non-planar) side having a second curvature, and a third second curve side having a third curvature, wherein the curved peak is directly connected on one end to the first curved side and the second curved side on the opposite side (Fig. 1-2). Gabel teaches the second curvature can be equal to the third curvature and the first curvature is different from the second and third curvature. (Fig 1-2; Paragraph 0014)
Claim Rejections - 35 USC § 103
Claim 2, 30 and 34 are rejected under 35 U.S.C. 103 for being unpatentable over Zhang in view of Wada.
Regarding Claim 2, Zhang does not teach the length of the cover glass for electronics (p.1, ll. 14-15). Wada teaches a curved cover glass for electronic devices, where the length of the curved glass can be range from 44 to 210 mm. (Paragraph 0041, 0068). This overlaps the claimed range of 50 to 250 mm. As, Wada teach a suitable length for a cover glass for electronic devices, it would have been obvious to one with ordinary skill in the art to use the length range of Wada to the cover glass of Zhang. 
Regarding Claim 30 and 34, Zhang does not teach the opening angles of the segments. However, Zhang teaches the overlapping radius of curvature and Wada teaches the length of a suitable cover glass, as discussed above. Therefore, a combination of Zhang and Wada would teach overlapping angle ranges for the first, second and third segment’s. 

Claims 3, 4, 8, 31 and 32 are rejected under 35 U.S.C. 103 for being unpatentable over Zhang.
Regarding Claim 3, Zhang teaches the body has a thickness of less than 10 mm (p. 2,  l. 61). This overlaps the claimed range of 0.5 to 10 mm.
Regarding Claim 4, Zhang teaches the first, second and third segments have lengths. (Fig. 1). Zhang teaches the length of the first segment is 20-95% of the length and the second and third length can be 5 to 60% of the length or the first account for 35-90% and the second and third length can be 7.5 to 40%. (Claim 1 of Zhang; Page 3-4, line 134-138).  
Regarding Claim 31 and 32, Zhang teaches the peak has a radius of 100 to 10,000 mm, the first side has a radius of 100 to 10,000 mm and the second side could have a radius of 100 to 10,000 mm. (Line 48-53). This overlaps the claimed ranges. 

Claim 7 and 23 are rejected under 35 U.S.C. 103 for being unpatentable over Zhang as applied in Claim 1 above, in further view of Horie et al. (US 2018/0071881).
Regarding Claim 7, Zhang teaches the curved body has a convex surface and a concave surface (Fig. 2). Zhang does not specifically teach the convex surface has a Ra of about 0.010 to about 0.250 micron.
Hoire teaches a curved cover glass having convex and concave surfaces (Paragraph 0106; Fig. 3). Horie teaches polishing the convex and concave surfaces (Paragraph 0085) to a Ra of 0.2 to 50 nm or 0.0002 to 0.05 microns. (Paragraph 0087) This overlaps the claimed range of 0.01 to 0.250 microns. Horie teaches this is for visibility through the glass. (Paragraph 0087). Thus, as Horie teaches the claimed roughness range provides for good visibility for the cover glass, it would have been obvious to ensure the Ra of the convex surface of Zhang is within the same range to ensure visibility. 
Regarding Claim 23, Wada teaches the curbed body has a convex surface and a concave surface (Fig. 1-2). Wada does not specifically teach the convex surface has a Ra of about 0.010 to about 0.250 micron.
Hoire teaches a curved cover glass having convex and concave surfaces (Paragraph 0106; Fig. 3). Horie teaches polishing the convex and concave surfaces (Paragraph 0085) to a Ra of 0.2 to 50 nm or 0.0002 to 0.05 microns. (Paragraph 0087) This overlaps the claimed range of 0.01 to 0.250 microns.  Horie teaches this is for visibility through the glass. (Paragraph 0087). Thus, as Horie teaches the claimed roughness range provides for good visibility for the cover glass, it would have been obvious to ensure the Ra of the convex surface of Wada is within the same range to ensure visibility. 

Claim 25 is rejected under 35 U.S.C. 103 for being unpatentable over Zhang and Horie as applied in Claim 23, in further view of Minorikawa et al. (US 2018/0072613).
Regarding Claim 25, Zhang and Hoire do not teach the Rz range.
Minorikawa teaches a cover glass that can have an antifouling layer formed on the outer surface of the glass. (Abstract; Claim 1 of Minorikawa). Minorikawa teaches having the Rz is 17 nm or greater. (Claim 10). This overlaps the claimed ranges of less than 20 microns. Minorikawa this ensures the glass can hold the antifouling layer with proper adhesiveness. (Paragraph 0087). Thus, it would have been obvious to one with ordinary skill in the art would set the Rz of the product of Zhang to allow for further attachment of an anti-fouling layer to the surface, including the convex surface.

Claim 26 is rejected under 35 U.S.C. 103 for being unpatentable over Zhang and Horie as applied in Claim 23, in further view of Sugimoto et al. (US 2016/0236975).
Regarding Claim 26, Zhang and Hoire do not teach the Rz range.
Sugimoto teaches a cover glass for a electronic device, which allows pen input (Abstract). Sugimoto teaches the maximum roughness of the outer surface should be 3.5 to 200 nm. (Paragraph 0067). This lies within the claimed range of less than 10 micron. Sugimoto teaches this allows sufficient friction for cover glass to allow pen input. (Paragraph 0066; Abstract). Thus, it would have been obvious to one with ordinary skill in the art to have the maximum roughness of Zhang to ensure it can be used for pen input electronics. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. 
Regarding Claim 2, Wada teaches the length first segment can be  40 to 200 mm and the second and third segments can range from 2 to 5 mm (Paragraph 0041, 0068). This means the length of the curved body can range from approximately 44 to 210 mm. This overlaps the claimed range of 50 to 250 mm. 
Regarding Claim 3, Wada teaches the thickness of the curved body is 0.2 to 1.5 mm. (Paragraph 0039). This overlaps the claimed range of about 0.5 to about 10 mm.

Claim 7 is rejected under 35 U.S.C. 103 for being unpatentable over Wada as applied in Claim 1 above, in further view of Horie et al. (US 2018/0071881).
Regarding Claim 7, Wada teaches the curbed body has a convex surface and a concave surface (Fig. 1-2). Wada does not specifically teach the convex surface has a Ra of about 0.010 to about 0.250 micron.
Hoire teaches a curved cover glass having convex and concave surfaces (Paragraph 0106; Fig. 3). Horie teaches polishing the convex and concave surfaces (Paragraph 0085) to a Ra of 0.2 to 50 nm or 0.0002 to 0.05 microns. (Paragraph 0087) This overlaps the claimed range of 0.01 to 0.250 microns.  Horie teaches this is for visibility through the glass. (Paragraph 0087). Thus, as Horie teaches the claimed roughness range provides for good visibility for the cover glass, it would have been obvious to ensure the Ra of the convex surface of Wada is within the same range to ensure visibility. 

Claim 7 is rejected under 35 U.S.C. 103 for being unpatentable over Ukrainczyk as applied in Claim 1 above, in further view of Horie et al. 
Regarding Claim 7, Ukrainczyk teaches the curbed body has a convex surface and a concave surface (Fig. 2). Ukrainczyk does not specifically teach the convex surface has a Ra of about 0.010 to about 0.250 micron.
Hoire teaches a curved cover glass having convex and concave surfaces (Paragraph 0106; Fig. 3). Horie teaches polishing the convex and concave surfaces (Paragraph 0085) to a Ra of 0.2 to 50 nm or 0.0002 to 0.05 microns. (Paragraph 0087) This overlaps the claimed range of 0.01 to 0.250 microns. Horie teaches this is for visibility through the glass. (Paragraph 0087). Thus, as Horie teaches the claimed roughness range provides for good visibility for the cover glass, it would have been obvious to ensure the Ra of the convex surface of Ukrainczyk is within the same range to ensure visibility. 

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 for being unpatentable over Remund in view of Sakamoto et al. (US 5691254).
Regarding Claim 10, Remund teaches the body comprises an outer surface (Fig 1), but does not teach a vitreous enamel coating on the outer surface.
Sakamoto teaches applying a vitrous enamel coating (Abstract) onto the glass of an induction cooktop for decorative purposes and provide further abrasion resistance (Abstract; Column 1, Lines 7-15, 25-35). Thus, it would have been obvious to one with ordinary skill in the art to apply an enamel coating to the body of Remund to enhance decorative appeal and abrasion resistance of the outer surface of the body.
Regarding Claim 11-12, Sakamoto teaches the thickness of coating can be 0.2 to 20 microns. (Column 4, Lines 14-17). This overlaps the claimed thicknesses of 1 to 100 microns thick and 0.1 to 30 microns thick.
Regarding Claim 14, Sakamoto teaches the coating comprises a borosilicate glass comprising 55-72 wt% SiO2, 14-22 wt% of B2O3, 5.1 to 15 wt% Na2O, 0-2.8 wt% of K2O and 4-8 wt% of Al2O3. (Abstract). This overlaps the claimed composition recited in instant Claim 14. 

Claim 13 is rejected under 35 U.S.C. 103 for being unpatentable over Remund and Sakamoto as applied in Claim 10, in further view of Lecomte et al. (US 2015/0369492).
Regarding Claim 13, Remund and Sakamoto teach the article but do not specifically teach the coating covers at least 50% of the outer surface.
Lecomte teaches applying enamel coating to glass-ceramics (Abstract), where coating can applied to the entire face of the glass-ceramic body, which overlaps the claimed range of at least 50% (Paragraph 0013, 0031). Lecomte teaches the coating is used for decorative purposes. Thus, as Lecomte teaches coating can applied on the entire face to provide a decorative appearance, it would have been obvious to one with ordinary skill in the art to apply the coating of Sakamoto in the same amount for decorative purposes. 

Claims 2-4, 8, 30-32, and 34 are rejected under 35 U.S.C. 103 for being unpatentable over Gabel.
Regarding Claim 2, Gabel teaches the leg lengths can range from 1 to 1000 mm and the height can range from 10 to 1000 mm. (Paragraph 0015). This creates a total length that overlaps the claimed range of 50 to 250 mm. 
Regarding Claim 3, Gabel teaches the body has a thickness of 1 to 20 mm. (Claim 5 of Gabel). This overlaps the claimed range of 0.5 to 10 mm.
Regarding Claim 4, Gabel teaches the first, second and third segments have a length and the length of the first segment can be different from the second and third lengths.  (Fig. 1, Fig. 2; Paragraph 0044-0046)
Regarding Claim 8, Gabel teaches the second and third segments have can the same curvature. (Fig. 1-2). 
Regarding Claims 30, Gabel teaches the bending angle can range from 0 to 179 degrees. (Paragraph 0014; Fig. 1-2). This creates a range for the first, second and third opening angles to overlap the claimed first, second and third opening angles. 
Regarding Claim 31 and 32, Gabel teaches bending radius can be between 30 to 200 mm. (Claim 1 of Gabel; Abstract). This overlaps the claimed radius ranges for the claimed ranges for the first, second and third curved radiuses. 
Regarding Claim 34, Gabel teaches the bending angle can range from 0 to 179 degrees. (Paragraph 0014; Fig. 1-2). This creates a range for the first, second and third opening angles to overlap the claimed first, second and third opening angles. 

Claims 7 and 23 are rejected under 35 U.S.C. 103 for being unpatentable over Gabel in view of Hall et al. (US 2018/0134614).
Regarding Claim 7 and 23, Gabel teaches the curved body having a convex and concave surface (Fig. 1-2), but does not specifically teach the Ra of the convex surface. Gabel does teach the roughness (Ra) of less than 10 microns is desired. (Paragraph 0057).
Hall teaches a curved glass-ceramic body having a convex surface and a concave surface. (Fig. 2B). Hall teaches the convex surface has a Ra of about 10 to 2000 nm. (Abstract). This overlaps the claimed range of 0.010 to 0.250 micron. Hall teaches such roughness range improves the appearance and feel of the glass-ceramic object. (Paragraph 0058). Thus, it would have been obvious to one with ordinary skill in the art to set the convex surface of Gabel to improve the resulting appearance and feel.

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 for being unpatentable over Gabel in view of Sakamoto et al. (US 5691254).
Regarding Claim 10, Gabel teaches the body comprises an outer surface (Fig 1), but does not teach a vitreous enamel coating on the outer surface. Gabel teaches these ceramics can be used for cooktops (Paragraph 0003). 
Sakamoto teaches applying a vitreous enamel coating (Abstract) onto the glass of an induction cooktop for decorative purposes and provide further abrasion resistance (Abstract; Column 1, Lines 7-15, 25-35). Thus, it would have been obvious to one with ordinary skill in the art to apply an enamel coating to the body of Gabel to enhance decorative appeal and abrasion resistance of the outer surface of the body.
Regarding Claim 11-12, Sakamoto teaches the thickness of coating can be 0.2 to 20 microns. (Column 4, Lines 14-17). This overlaps the claimed thicknesses of 1 to 100 microns thick and 0.1 to 30 microns thick.
Regarding Claim 14, Sakamoto teaches the coating comprises a borosilicate glass comprising 55-72 wt% SiO2, 14-22 wt% of B2O3, 5.1 to 15 wt% Na2O, 0-2.8 wt% of K2O and 4-8 wt% of Al2O3. (Abstract). This overlaps the claimed composition recited in instant Claim 14. 

Claim 13 is rejected under 35 U.S.C. 103 for being unpatentable over Gabel and Sakamoto as applied in Claim 10, in further view of Lecomte et al. (US 2015/0369492).
Regarding Claim 13, Gabel and Sakamoto teach the article but do not specifically teach the coating covers at least 50% of the outer surface.
Lecomte teaches applying enamel coating to glass-ceramics (Abstract), where coating can applied to the entire face of the glass-ceramic body, which overlaps the claimed range of at least 50% (Paragraph 0013, 0031). Lecomte teaches the coating is used for decorative purposes. Thus, as Lecomte teaches coating can applied on the entire face to provide a decorative appearance, it would have been obvious to one with ordinary skill in the art to apply the coating of Sakamoto in the same amount for decorative purposes. 

Claim 25 is rejected under 35. U.S.C. 103 for being unpatentable over Gabel and Hall as applied in Claim 23, in view of Weber et al. (US 2016/0264455).
Regarding Claim 25, Gabel and Hall do not teach the Rz of the convex surface
Weber teaches glass-ceramic substrates for cooktops. (Abstract). Weber teaches the glass ceramic having a roughness of low Rz and low Rms lead to a quieter cook top. (Abstract; 0025-0027). Rz values ranging 4.2 to 8.4 micron (Table 3) yield quieter cooktop glasses. This overlaps the claimed range. Thus, it would have been obvious to one with ordinary skill in the art to the set the outer surfaces of Gabel and Hall to the claimed Rz for the cooktop glass to ensure a quieter cooktop during operation.

Claim 26 is rejected under 35 U.S.C. 103 for being unpatentable over Gabel and Hall as applied in Claim 23, in view of Shimatani et al. (US 2007/0056961).
Regarding Claim 26, Gabel and Hall do not teach the Rz of the convex surface.
Shimatani teaches a cooktop, where the working surface (convex side of Gabel and Hall), has a Rmax of less than 0.5 microns. (Abstract). This overlaps the claimed range. Shimatani teaches this allows for easier cleaning of the surface after cooking. (Paragraph 0038). Thus, it would have been obvious to one with ordinary skill in the art to set the Rmax of the surface of Gabel to the claimed Rmax for easier cleaning. 
Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues that non-planar means Wada, Ukrainczyk , Remund, or Gabel do not meet the claimed limitation, as they have planar portions. This argument is found unpersuasive, as a segment comprising a planar and curved portion would still be considered non-planar due to the presence of the curved portion. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781